Third District Court of Appeal
                               State of Florida

                          Opinion filed October 7, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-133
                         Lower Tribunal No. 12-12300
                             ________________


                           Kaitlin Liptak Cozzo,
                                    Appellant,

                                        vs.

                          Samuel Charles Cozzo,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

     Hoffman & Hoffman and Kimberly L. Boldt, Teresa Abood Hoffman and
Maggie A. Berryman, for appellant.

     Samuel C. Cozzo, in proper person.


Before WELLS, SHEPHERD and LOGUE, JJ.

     SHEPHERD, J.
        Kaitlin Liptak Cozzo, the former wife below, appeals from an order denying

her request for attorney’s fees in proceedings commenced by her former husband,

Samuel Charles Cozzo, soon after the parties’ dissolution of marriage. Because the

record reveals sufficient evidence to support an award of attorney’s fees, we

reverse.

        The parties’ marriage was dissolved on February 19, 2013, at which time the

trial court ratified the parties’ mediated settlement agreement providing for the

parenting and support of their two minor children. Approximately four months

later, Samuel Charles Cozzo filed motions seeking to enforce the parties’ parenting

plan and to appoint a guardian ad litem for the children.1 The former wife

subsequently moved for attorney’s fees based on the disparity between the parties’

financial status, her need, and the former husband’s ability to pay. The trial court

proceeded to hold two evidentiary hearings to determine the reasonableness of the

requested fees.

        At the initial hearing, the former wife presented the testimony of an attorney

fee expert, who, after reviewing the services performed by the former wife’s

attorney, opined that the attorney’s fees incurred were reasonable. At the second

hearing, counsel for former wife presented the testimony of her firm’s records

custodian, through whom the trial court admitted the invoice time sheets, detailing


1   The former husband also filed other motions which are not relevant to this appeal.

                                           2
the work performed. At the conclusion of this evidence, the former husband

argued the evidence presented was insufficient to prove the former wife’s claim for

attorney’s fees and moved for a directed verdict.2 The former husband insisted the

attorney who performed the legal services in question had to testify directly. The

trial court agreed and entered the order appealed from denying the motion for

attorney’s fees.

      Florida law requires a party seeking attorney’s fees to provide proof (a)

“detailing the nature and extent of the services performed and … [(b)] expert

testimony regarding the reasonableness of the fees.”         Trumbull Ins. Co. v.

Wolentarski, 2 So. 3d 1050, 1055 (Fla. 3d DCA 2009) (quoting Morton v.

Heathcock, 913 So. 2d 662, 669 (Fla. 3d DCA 2005)); see also, Saussy v. Saussy,

560 So. 2d 1385 (Fla. 2d DCA 1990) (applying this evidentiary standard in a

dissolution case). Where a party has provided sufficient, admissible proof of these

two components, no court has further mandated direct testimony from the attorney

who performed the services.

      Accordingly, we reverse the order denying the former wife’s motion for

attorney’s fees, and remand for entry of an award of fees in accordance with the

evidence presented.


2In a bench trial, the motion is properly one for involuntary dismissal. Fla. R. Civ.
P. 1.420(b); Valdes v. Assoc. I.N.E.D., H.M.O., Inc., 667 So. 2d 856, n.1 (Fla. 3d
DCA 1996).

                                         3
Reverse and remanded.




                        4